Citation Nr: 0938118	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-34 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred on August 12, and August 17, 2004, 
at a non-VA medical facility.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The Veteran had active service from April 1952 to April 1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines, Florida.  In that decision letter, the VAMC denied 
reimbursement for medical expenses incurred at a private 
hospital on August 12, and August 17, 2004.   

The Board notes that another appeal from the Veteran 
pertaining to medical expenses was previously before the 
Board under a different docket number.  That appeal pertained 
solely to medical expenses for a hospitalization from August 
19-24, 2004.  A hearing was held in connection with that 
appeal before another Veteran's Law Judge in September 2005.  
The Board remanded that case in April 2006.  The Veterans 
Appeals Control and Locator System (VACOLS) indicates that 
the claim for those expenses was granted in May 2006.  
Accordingly, that matter is no longer on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The care and services rendered to the Veteran at a non-VA 
medical facility on August 12 and August 17, 2004, were not 
authorized in advance, and there was no emergency at the time 
of his treatment.






CONCLUSION OF LAW

The requirements for reimbursement of medical expenses 
incurred from August 12 to August 17, 2004, while 
hospitalized at a non-VA medical facility are not met.  38 
U.S.C.A. §§ 1725, 1728(a) (West 2002); 38 C.F.R. §§ 17.54, 
17.120, 17.130, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the VA's duties with respect 
to notifying the Veteran and the development of evidence 
under the law have been fulfilled.  The Veteran was provided 
an appropriate letter in October 2006 which discussed the 
VA's duty to notify and assist the Veteran.  This letter was 
provided before the initial adjudication of the claim, so 
there was no prejudice due to the timing of the letter.  

Also, all relevant facts have been properly developed, and 
that all evidence necessary for equitable resolution of the 
issue on appeal has been obtained.  The Veteran has not 
requested a hearing.  The Board also notes that the pertinent 
medical treatment records have been obtained.  The Veteran 
has not submitted or made reference to any additional records 
which would tend to substantiate his claim.  It appears 
clear, therefore, that there are no outstanding records or 
other evidence that could support the claim.  The Board finds 
that the evidence of record provides sufficient information 
to adequately evaluate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  Taking these factors into 
consideration, there is no prejudice to the Veteran in 
considering the claim on the merits. 

The Veteran contends that the VA made a mistake by denying 
his claim for reimbursement of medical expenses for services 
provided at a non-VA facility.  He states that he was seen 
for emergency treatment.  

The Veteran has previously established service connection for  
Meniere's disease, rated as 100 percent disabling; otitis 
externa, rated a 10 percent disabling; tinnitus, rated as 10 
percent disabling; tinea cruris, rated as noncompensably 
disabling; and bilateral hearing los, rated as noncompensably 
disabling.  

The Veteran seeks reimbursement for the expenses that he 
incurred at a private medical facility on August 12 and 17, 
2004.  As noted above, the VAMC has already granted 
reimbursement for expenses incurred on August 19-24, 2004.  
However, the VAMC concluded that the treatment received on 
August 12 and 17 was not an emergency situation, and that VA 
facilities could have been utilized.  

The evidence shows that August 12, 2004, the Veteran given a 
chest X-ray at a private hospital.  It was noted that the 
chest x-ray was normal.  Private medical records dated August 
17, 2004, reflect that the Veteran a complete left heart 
catheterization and a selective coronary angiography.  The 
conclusion was that he had atherosclerotic cardiovascular 
disease with involvement of the main left, left anterior 
descending coronary artery, diagonal, and the right coronary 
artery.  

A VA physician reviewed the records and concluded that the 
services were pre-op labs.  It was stated by the VA physician 
that the services were non-emergent, and that a VA facility 
was feasibly available.  It was specifically stated that the 
services were routinely available at the VA, and that patient 
chose the non-VA facility in preference.  

Generally, the admission of a Veteran to a non-VA hospital at 
VA expense must be authorized in advance, or within 72 hours 
if an emergency exists at the time of admission.  See 
38 C.F.R. § 17.54.  However, the Board notes that there is no 
evidence that the VA authorized the Veteran's treatment at a 
private facility during the relevant period of time.  
Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. 
§ 17.120 (quoted below), the VA may reimburse Veterans for 
unauthorized medical expenses incurred in non-VA facilities 
where:

(a)  For Veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
Veteran in need of such care or services: 
        (1)  For an adjudicated service-
connected disability; 
        (2)  For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
        (3)  For any disability of a Veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
        (4)  For any illness, injury or 
dental condition in the case of a Veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  See Zimick v. 
West, 11 Vet. App. 45, 49 (1998); see also Hayes v. Brown, 6 
Vet. App. 66, 68 (1993).  

Although the Veteran has a total disability permanent in 
nature resulting from a service-connected disability 
effective from May 12, 1998, the care and services rendered 
to the Veteran at a non-VA medical facility August 12 and 
August 17, 2004, were not authorized in advance, and there 
was no emergency at the time of his treatment.  The only 
medical opinion which is of record weighs against the claim.  

The Board has noted that in connection with his previous 
appeal, the Veteran testified that he was taken to a hospital 
by ambulance on August 19th, 2004.  As noted above, the 
Veteran's claim for benefits from August 19, to August 24, 
2004, have previously been granted.  However, during the 
hearing the Veteran did not present any information to 
indicate that the earlier treatment on August 12 and 17 was 
an emergency.  

The Board notes that the fact that a procedure was medically 
necessary does not mean that it could not have been performed 
at a VA medical facility.  Thus, an emergency within the 
meaning of applicable law and regulations is not shown.  It 
is for these reasons that the Board concludes that the 
criteria for reimbursement of unauthorized medical expenses 
under 38 U.S.C.A. §§ 1725 are not met.

The Board further notes that, in the absence of authorizing 
statutory or regulatory authority, the Board may not award 
payment or reimbursement of the private medical expenses at 
issue.  Zimick, 11 Vet. App. at 50, citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
(payment of money from the [Federal] Treasury "must be 
authorized by a statute").  The benefit sought by the Veteran 
is not authorized under the circumstances of his claim, and 
the claim must be denied.  





ORDER

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred August 12 and 17, 2004, at a non-VA 
medical facility is denied.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


